DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 102H1 and 102H2 in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the description of Figure 5 in paragraph 0133 is inconsistent with the figure itself. Paragraph 0133 recites “In various exemplary embodiments (shown as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 5 is rejected on the basis that it contains an improper Markush grouping of alternatives. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP § 2173.05(h).
To overcome this rejection, Applicant should amend the claim to reflect the intended scope. If Applicant intended to create a Markush grouping, the Markush grouping should be written as a closed group. For example, amending the claims such that the claim reads “wherein the trace element is one from a group of trace elements consisting of…, or combinations thereof.” 
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  In the present case, since the generic form of iPad (“tablet”) is used within the claim, the scope of the claim is limited to smartphones or tablets, but the recitation of iPad should be removed from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication No. WO 00/18289, hereinafter Dunn. 
Regarding claim 15, Dunn teaches a device (electrode assembly 433, Figure 4) for ascertaining a condition of skin (transdermal sampling system that is placed in operative contact with a skin surface, page 3, lines 21-24;), comprising:
a plurality of electrodes, wherein the plurality of electrodes comprises a first electrode (sensing electrode 431) and a second electrode (bimodal electrode 430; a bimodal electrode referring to an electrode that has multiple functions, one of which is a counter electrode, page 20, lines 2-5);
a selection layer (“a reactive surface,” page 18, lines 33-34), wherein the selection layer is designed in a selective manner for a trace element in such a way that only the trace element, in the event of contact with the selection layer, is suitable for generating a signal which is dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, page 20, lines 7-25) and can be measured between the first and the second electrode (“the electrical current generated at the sensing electrode flows through circuitry to the counter electrode…the electrical current measured at the sensing electrode subassembly is the current that is correlated with an amount of chemical signal,” page 51); 
wherein the first electrode, the second electrode and the selection layer are designed in such a way that the plurality of electrodes and the selection layer can be arranged over a skin area of a user in such a way that the selection layer contacts the skin area (the reactive surface contacts a surface of an electrolyte containing material which contains an analyte or through which an analyte flows from a source thereof, page 20, lines 7-12; thus, the reactive surface and the electrolyte containing material together form a selection layer that contacts the skin), the first electrode contacts the selection layer (“the sensing electrode comprises a reactive surface,” page 18, lines 33-34), and the second electrode contacts the skin area (a collection layer (see 547 and 548 in Figure 5) comprised of a ionically conductive material coats the electrodes; however this material merely wets the surface and allows for transport of analytes from the skin to the electrodes; “ionically conductive material refers to any material that provides ionic conductivity, and through which electrochemically active species can diffuse,” page 20, lines 26-28); 
an electronic circuit device (controller 36, which can be a microprocessor, page 36, line 4; Figure 2), which is designed to measure the signal dependent on the concentration of the trace element, to ascertain a trace element content on the basis of a comparison between the measured signal and reference signals for known trace element contents of skin, and to ascertain the condition of the skin on the basis of the trace element content (“embedded software controls activation of measurement and display operations, calibration of analyte readings, setting of high and low analyte value alarms,” page 36, lines 25-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 2017/037352, hereinafter Vandier, in view of Dunn. Examiner has cited the corresponding U.S. Pre-Grant Publication No. US 2018/0352937 for the International Publication (Vandier) and refers to paragraphs/details of the US-PGPub in the rejections set forth below, since the original document was in French and the U.S. document is in English.
Regarding claim 1, Vandier teaches a method for ascertaining a condition of skin (device 2 for analyzing the skin of the face, paragraph 0028), comprising: ascertaining a trace element content of the skin, comprising:
(“the device for analyzing the skin of the face may comprise at least one specific sensor able to analyze at least one predefined zone of the face,” paragraph 0016)
•	measuring the signal dependent on the concentration of the trace element (“at least one sensor sensitive to a concentration of at least one ionic species…or heavy metals,” paragraph 0029, lines 5-7, 13-16);
•	ascertaining trace element content of the skin by comparing the measured signal with reference signals for known trace element contents of skin (“real-time information from the sensors is stored then normalized depending on reference thresholds of each of the sensors…and analyzed statistically in order to compare them to models,” paragraphs 0057-0058);
•	and ascertaining the condition of the skin on the basis of the ascertained trace element content of the skin (the normalized and analyzed data is displayed to indicate the state of the skin, paragraph 0060). 
Vandier teaches a system for measuring a skin condition on the basis of the sensor outputs, but Vandier does not indicate any details or structure of the sensors other than indicating that at least one is sensitive to a concentration of at least one ionic species or a heavy metal. Thus, Vandier teaches all limitations of claim 1 except for the plurality of electrodes comprises a first electrode and a second electrode, wherein the first electrode contacts a selection layer arranged on the skin area and the second electrode contacts the skin area, wherein the selection layer is designed in a selective manner for a trace element, and wherein a signal can be measured between the first and second electrode. 
Dunn teaches electrochemical or potentiometric sensing for a concentration of a target analyte in the skin, exemplary analytes including heavy metals such as zinc, iron, copper, cobalt, lead or nickel (page 31, lines 1-3). Dunn teaches a method comprising:
for a skin area of a user, arranging a plurality of electrodes over the skin area (“the transdermal sampling system is maintained in operative contact with the skin,” page 3, lines 27-29), wherein the plurality of electrodes comprises a first electrode (sensing electrode 431)  and a second electrode (bimodal electrode 430; a bimodal electrode referring to an electrode that has multiple functions, one of which is a counter electrode, page 20, lines 2-5), 
wherein the first electrode contacts a selection layer arranged on the skin area (“the sensing electrode comprises a reactive surface,” page 18, lines 33-34) and the second electrode contacts the skin area (a collection layer (see 547 and 548 in Figure 5) comprised of a ionically conductive material coats the electrodes; however this material merely wets the surface and allows analytes from the skin to contact the electrodes; “ionically conductive material refers to any material that provides ionic conductivity, and through which electrochemically active species can diffuse,” page 20, lines 26-28), wherein the selection layer is designed in a selective manner for a trace element such that only the trace element, in the event of contact with the selection layer, is suitable for generating a signal which is dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, page 20, lines 7-25) and can be measured between the first and the second electrode (“the electrical current generated at the sensing electrode flows through circuitry to the counter electrode,” page 51, lines 23-24);
measuring the signal dependent on the concentration of the trace element (“the electrical current measured at the sensing electrode subassembly is the current that is correlated with an amount of chemical signal,” page 51, lines 29-31
ascertaining trace element content of the skin by comparing the measured signal with reference signals for known trace element contents of skin (“the raw signal is then converted into an analyte specific value using a calibration step,” page 56, lines 25-26; “to calibrate an instrument using estimation techniques, it is necessary to have a set of exemplary measurements with known concentrations,” page 57, lines 6-8;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor construction taught by Dunn in the system taught by Vandier in order to create a system to detect trace elements in the skin and evaluate the skin condition. One of ordinary skill in the sensing art may understand that a sensor configured to detect a concentration of a specific ionic species or a heavy metal (as used in the system taught by Vandier) would inherently have some reactive material that would generate a signal upon contact with the desired analyte. However, since the specific materials are not indicated, one would look towards the prior art to create the desired sensor. One would have been motivated to apply the teachings of Dunn in order to construct a sensor for sensing a heavy metal analyte in the skin, which is an objective of both Vandier and Dunn. Thus, claim 1 is obvious over Vandier in view of Dunn.
Regarding claim 2, Dunn teaches the selection layer comprises a reactive component (“a reactive surface which converts the analyte, or a derivative thereof, to electrical signal,” page 18, lines 33-34, page 19, lines 1-2), which is configured to react with the trace element so as to release electrons or ions, and wherein the released electrons or ions are configured to reach the first electrode in order to generate the signal dependent on the concentration of the trace element (the reactive surface is coupled to the first electrode and comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured the electrical signal is correlated with the amount of analyte present, page 20, lines 7-25).
(the hydrogel is also referred as a collection layer or an ionically conductive material; “a hydrogel which is comprised of a hydrophilic material, water and an electrolyte,” lines 32, lines 2-3; the hydrophilic material combines with water to form an aqueous gel, page 33, line 15; the hydrogel may also contain a buffer or a humectant, page 39, lines 27-28). 
Regarding claim 5, Vandier teaches sensing zinc, copper, nickel, lead, chromium, selenium, arsenic, mercury, or cadmium (paragraph 0029, lines 14-16). Dunn teaches sensing heavy metal analytes such as copper (page 29, line 20), cobalt, iron, lead, nickel, or zinc (page 31, line 3).
Regarding claim 6, Vandier teaches the skin area comprises a plurality of skin areas of the user (“analyzing device 2 comprises a plurality of sensors able to analyze a plurality of zones of the face simultaneously,” paragraph 0033).
Regarding claim 7, Vandier teaches the plurality of electrodes comprises a part of a portable device (Figure 1). Dunn also teaches an embodiment where the electrodes are embedded in a wristwatch type device (Figure 2).
Regarding claim 8, Vandier teaches the portable device comprises a smartphone or a tablet or wherein the portable device is attachable to a smartphone or a tablet (the portable device can be wired or wirelessly coupled to communicate with a smartphone or tablet, paragraph 0051, lines 11-14).
Regarding claim 9, Vandier teaches the comparison of the measured signal with reference signals for known trace element contents of skin and the ascertainment of the condition of the skin on the basis of the ascertained trace element content of the skin are performed by means of an electronic application on a portable device (“the analysis of the data transmitted by the sensors is carried out initially by virtue of a mobile application (smart phone, tablet, etc.),” paragraph 0054).
(“the application also allows data to be displayed and the user to get advice on the state of his or her skin, recommendations as to products to use with respect to his or her dermo-cosmetic problems, beauty routines to implement, etc.,” paragraph 0054) and a database which comprises a plurality of conditions of the skin and a plurality of assigned cosmetic products or a plurality of pieces of care advice (the mobile application communicates with a database or a server to provide personalized advice, paragraphs 0054-0055), wherein each condition of the skin of the plurality of conditions of the skin is assigned a suitable cosmetic product of the plurality of assigned cosmetic products or a suitable piece of care advice of the plurality of pieces of care advice (personalized recommendations for a user’s dermo-cosmetic problems, paragraph 0054).
Regarding claim 11, Vandier teaches each condition of the skin of the plurality of conditions of the skin is assigned a quality value (“normalized indicators of the state of the skin,” paragraph 0060, line 3), and the suitable cosmetic product or the suitable piece of care advice is suitable for the condition of the skin of the plurality of conditions of the skin if an improvement or maintenance of the quality value of the condition of the skin is to be expected on the basis of stored values gained from experience with the cosmetic product (this system monitors the state of the skin over time, optimizes routines for caring for the skin, and provides treatment or advice on demand for treating the zones of the face; past data collected by the system can be used to determine if a provided cosmetic product or care advice has improved a skin condition, paragraphs 0012, 0013, 0025, 0054, 0060).
Regarding claim 12, Vandier teaches updating the database on the basis of new values gained from experience from a plurality of users. (“a new tool allowing data to be harvested from extensive geographical zones in order to allow new and more effective cosmetic formulae to be developed,” paragraph 0026).
Regarding claim 14, Vandier teaches the ascertainment of the content of a trace element of a skin area or the ascertainment of the condition of the skin comprises a transmission of the signal (data may be transmitted to a database and to a server, paragraph 0055), a result of the comparison or the ascertained content of the trace element of the skin area to an external data processing device (“real-time information from the sensors is…normalized depending on reference thresholds of each of the sensors…and analyzed statistically,” paragraphs 0057-0058), and a receipt of the content of the trace element of the skin area or of the condition of the skin (the values output from the analysis is sent back to the user’s mobile application and displayed to indicate the state of the skin, paragraph 0059-0060).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vandier in view of Dunn, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2016/0310049, hereinafter Rowe.
In the sensing system taught by Dunn, the first electrode contacts both a “reactive surface” and a collection layer comprised of an ionically conductive material. The “reactive surface” comprises a reactive component (the reactive surface is coupled to the first electrode and comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured the electrical signal is correlated with the amount of analyte present, page 20, lines 7-25) and the ionically conductive material on the electrodes only provides for diffusion of analytes on the skin (“ionically conductive material refers to any material that provides ionic conductivity, and through which electrochemically active species can diffuse,” page 20, lines 26-28). Dunn does not disclose that either the reactive surface or ionically conductive material provides selective transport for an analyte.
(paragraph 0158). Rowe further discusses suitable materials for permeable membranes such as polyvinyl butyral or nafion (paragraph 0159).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an ion selective membrane, as taught by Rowe, in the sensor taught by Dunn. One would have been motivated to add an ion-selective membrane to the invention taught by Dunn such that the sensing electrode would only interact with the analyte of interest, in this case a trace element or an ionic form of a trace element. By adding an ion selective layer, one is able to reduce interference of other analytes present in or on the skin to the sensing device and ensure only the analyte of interest would react at the reactive surface of the sensing electrode. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vandier in view of Dunn, as applied to claim 10 above, and further in view of International Publication WO 84/04885, hereinafter Dede. 
As shown above, Vandier in view of Dunn teaches a method of sensing heavy metal analytes in the skin, and Vandier further teaches preparing skin care advice or cosmetic treatment on the basis of the sensor output. Neither Vandier nor Dunn teach a particular step or treatment if a deficiency of a heavy metal analyte is detected in the skin.
Dede teaches that a deficiency in trace elements can lead to degeneration of cellular activity, and certain trace elements such as zinc, copper, iron, cobalt, manganese, silicon, selenium, vanadium, and nickel are significant for optimum functioning of skin cells (page 2, lines 33-35, page 3, lines 1-21). In order to treat disorders arising from a deficiency of trace elements, Dede further teaches cosmetic compositions containing zinc, iron, copper, nickel, cobalt, manganese (page 11, lines 3-21) that provide “promoting the restoration of the cells and of that the skin, optimizing the biological processes occurring in the skin cells and providing the most preferable function of the enzyme system of the cells” (page 1, lines 5-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the cosmetic products with trace elements taught by Dede into the database of recommended skin care advice or cosmetic products within the system taught by Vandier and Dunn. One would have been drawn to Dede’s teachings in order to identify suitable treatments for a deficiency of trace elements detected in the skin, and providing treatment for a detected skin condition is an objective of Vandier’s system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thorel (FR 2612775) teaches a composition comprising manganese for the prevention and treatment of skin degeneration
Mallasz (CH 664896) teaches a treatment for muscle spasms caused by trace elements deficiency by applying a substance containing the trace element to the skin.
Iobst et al. (US 2003/0088437) teaches a method of selecting a suitable treatment for a skin condition of a user by collecting information from the user and referencing a database of data collected from a population.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571) 272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791